DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Species A in the reply filed on 8 September 2021 is acknowledged.  The traversal is on the grounds that there is no search burden to examine the species together.  This is not found persuasive because as seen in the prior art below, the prior art may only teach a single one of the species and therefore additional searching and multiple rejections over different prior art references would be necessary which would indeed be a burden on examination as prior art applicable to one species may teach away from the other species.
The requirement is still deemed proper and is therefore made FINAL.

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

                                                                                                                                          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2017/0040598 newly cited) in view of Bonhomme et al. (US Pub 2018/0198114 cited in IDS).
In regard to claim 1-3 and 6-10, Wang et al. teach a method of forming a battery cell, the method comprising: forming an anode by pyrolyzing an active material layer comprising a binder (polymer such as polyamide) and silicon particles at a temperature of about 750°C or 800°C for about an hour (paragraphs [0010-0012, 0048, 0062]); forming a (lithium ion) battery cell comprising a cathode, an electrolyte, and the anode, the anode comprising the pyrolyzed active material layer on a copper current collector (paragraphs [0004, 0074-0075]).
Claims 1-3 and 10 differ from the prior art in calling for a particular amount of a lateral expansion of the anode during operation. However, as claimed and prior art products are identical or substantially identical in structure or composition, and are produced by identical or substantially identical processes, and a prima facie case of either anticipation or obviousness has been established as the claimed properties are presumed present (see MPEP 2112.01 above).
 Further, Bonhomme et al. teach a similar method of making a silicon based anode for a lithium ion battery which includes pyrolizing a silicon and binder mixture which is then attached to a copper current collector and the desirability to use PAI to attached the films to the current collector as such reduces the dimensional expansion of the electrode film to essentially zero which prevent breakage or delamination of the electrodes (paragraph [0153]).
.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (USP 6,413,672 newly cited) in view of Bonhomme et al. (US Pub 2018/0198114 cited in IDS).
In regard to claim 1-4 and 6-10, Suzuki et al. teach a method of forming a battery cell, the method comprising: forming an anode by pyrolyzing an active material layer comprising a binder (organic material that turns into carbon such as phenol resin) and silicon particles at a temperature of about 700°C to 850°C on a copper current collector for about 0.1 hour or longer (column 4 line 65, column 6 line 49 - column 8 line 52); forming a (lithium ion) battery cell comprising a cathode, an electrolyte, and the anode, the anode comprising the pyrolyzed active material layer on a copper current collector (column 4 lines 42-46).
Claims 1-3 and 10 differ from the prior art in calling for a particular amount of a lateral expansion of the anode during operation. However, as claimed and prior art products are identical or substantially identical in structure or composition, and are produced by identical or substantially identical processes, and a prima facie case of either anticipation or obviousness has been established as the claimed properties are presumed present (see MPEP 2112.01 above).
 Further, Suzuki et al. teach the ability to use an adhesive coating film on the current collector (column 7 lines 48-65) and Bonhomme et al. teach a similar method of making a silicon based anode for a lithium ion battery which includes pyrolizing a silicon and binder mixture which is then attached to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a particular binder to reduce the dimensional expansion of the electrode to zero in the method of Suzuki et al. as such increases the longevity of the battery by preventing breakage as taught by Bonhomme et al.  About zero expansion in any direction as disclosed by the prior art overlaps the claimed ranges (i.e. less than 0.6%) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of co-pending Application No. 16/681,788 in view of the prior art above which obviates the claimed pyrolysis temperature and timing.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of co-pending Application No. 16/845,521 in view of the prior art above which obviates the claimed pyrolysis temperature and timing.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan et al. (US Pub 2012/0021283 newly cited) teaches silicon clathrate anodes which have .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723